 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DANIEL RAYA, JR.,                           Case No. ED CV 18-02507-R (RAO)
12                       Petitioner,
13          v.                                   ORDER ACCEPTING FINDINGS,
                                                 CONCLUSIONS, AND
14   SUTTON, Warden,                             RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
15                       Respondent.             JUDGE
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Petition, all of the records and files herein, the Magistrate Judge’s Report and
19   Recommendation      (“Report”),    and    Petitioner’s    objections   to   the   Report
20   (“Objections”). The time for filing objections to the Report and Recommendation
21   has passed, and no objections have been received. Accordingly, the Court accepts
22   and adopts the findings, conclusions, and recommendations of the Magistrate Judge.
23         IT IS ORDERED that the First Amended Petition is denied, and Judgment
24   shall be entered dismissing this action with prejudice.
25

26   DATED: November 5, 2019
27
                                              HON. R. GARY KLAUSNER
28                                            UNITED STATES DISTRICT JUDGE
